DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is identical to claim 8 and does not further define the base claim 8.
Claim 11 is identical to claim 10 and does not further define the base claim 10.
Re Claim 10, it is unclear whether “a timer” in claim 1 is the same as “a given timer” as recited in claim 10.  Both “a timer” and “a given timer” initiates “switches the active BWP” as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al PG PUB 2019/0132109 in view of SONG et al PG PUB 2020/0260414.
Re Claims 6, 12, ZHOU et al teaches a UE (a receiver and processor) monitoring a PDCCH candidate in control resource set [0239 0244] in an active BWP transmitted by the base station (a transmitter); further perform BWP switching from active BWP (a first BWP) to a default BWP (a second BWP) based on BWP timer (a timer) expiring.  ZHOU et al fails to explicitly teach a processor that performs a control so as to not to monitoring the PDCCH candidates on both the first and second BWP in a time duration in which the active BWP is switched.  However, SONG et al teaches depending on the capability of the UE, any BWP (the first and second BWP) is not monitored during a corresponding period (a time duration) [0274-0275].  One skilled in the art would have been motivated to have not monitored in any BWP during BWP switching period to conserve battery life at the UE.  Therefore, it would have been obvious to one skilled in the art to have combined the teaching.
Re Claim 7, the corresponding period (the time duration) is based on the UE capability.
Re Claims 8 and 9, the UE (the receiver) receives may receives switching BWP indication triggered by a DCI [0239] wherein based on the indication, the UE does not perform any reception or transmission during the corresponding period (the time duration) to conserve battery life.  One skilled in the art would have been motivated to conserve battery in ZHOU et al. 
Re Claims 10 and 11, the UE (processor) switches the active BWP based on the BWP timer (a given timer).  In so doing, BWP switching enables power saving at the UE.  One skilled in the art would have been motivated to conserve battery in ZHOU et al. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/           Primary Examiner, Art Unit 2472